397 F.2d 251
Richard Larry HUNT, Appellant,v.Howard YEAGER, Warden, et als., New Jersey State Prison, Trenton, New Jersey.
No. 16903.
United States Court of Appeals Third Circuit.
Submitted on Briefs June 3, 1968.
Decided June 26, 1968.

Richard Hunt, pro se.
Christopher R. Wood, Legal Asst. to the Prosecutor, New Brunswick, N. J. (Edward J. Dolan, Middlesex County Prosecutor, New Brunswick, N. J., on the brief), for appellee.
Before HASTIE, Chief Judge, and STALEY and SEITZ, Circuit Judges.
OPINION OF THE COURT
PER CURIAM:


1
This is a collateral attack upon a plea of nolo contendere which led to a state conviction of murder with a consequent life sentence.


2
Upon state habeas corpus, after a hearing that was full and fair on its face, the state court concluded that the plea of nolo contendere had been made voluntarily and with understanding. On federal habeas corpus, the court below found the state court's conclusion proper and refused to disturb it. This appeal followed.


3
We observe that trial counsel announced the now questioned plea in open court in the presence of the accused after first explaining its nature and consequences. Later, on the habeas corpus hearing, the court was satisfied that the accused was sufficiently intelligent to comprehend the significance of what was said and done on his behalf in his presence at the time of the plea. The court simply did not believe the remarkable explanation offered by the prisoner that he understood the hearing at which his plea was entered to be a proceeding to make it possible for him to marry the mother of his two children.


4
The questions of knowledge and understanding upon which this case turns are essentially factual and they have been fairly decided against the petitioner.


5
The judgment will be affirmed.